Citation Nr: 0217247	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-17 661	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for frostbite of the feet.



ATTORNEY FOR THE BOARD

Tara L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision by the RO in Roanoke, 
Virginia which denied service connection for frostbite of 
the feet.  In May 2001, the Board remanded the case to the 
RO for further evidentiary development.  The case was 
subsequently returned to the Board.

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for frostbite of the feet, claimed as due to cold injury, 
and the VA has made reasonable efforts to develop such 
evidence.

2.  A bilateral foot disability was not incurred or 
aggravated in service or for many years thereafter.


CONCLUSION OF LAW

A current bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VA promulgated regulations to implement 
the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  The VCAA and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  
The Board concludes that discussions as contained in the 
July 2000 decision, the June 2002 rating decision, in the 
July 2000 statement of the case, the June 2002 supplemental 
statement of the case and VA letters to the veteran dated in 
June 2001 and August 2001 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran has submitted written arguments.  The rating 
decisions, statement of the case and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from November 1954 to 
September 1956.  A review of his service medical records 
shows that on entrance medical examination, his feet were 
listed as clinically normal.  A December 1954 treatment note 
shows that he was treated for complaints of cold and chills.  
A diagnosis was not indicated. On separation medical 
examination, his feet were listed as clinically normal.  
Service medical records are negative for treatment of 
frostbite of the feet.

In April 2000, the veteran submitted a claim for service 
connection for frostbite of the feet.  He stated his feet 
have been in pain since the winter of 1955 while he was 
stationed in Germany.  He also stated the pain became worse 
in 1993.  He reported he was treated for frostbite of the 
feet in about 1955 or 1956 while in Germany.     
He reported treatment for a foot disability in 1997 at St. 
Mary's Hospital.  He also reported treatment by Drs. Cooke 
and Irby.  

The veteran enclosed a March 2000 medical record from C.L. 
Cooke, MD, in which the doctor related that he treated the 
veteran for painful feet.  He stated, "Very clearly this 
began in the winter of 1955-56 when he was in the U.S. 
Military stationed in Germany."  He noted that the veteran 
had pedal pulses which were considerably diminished, but he 
did not have ulcers or similar tissue break-down.  He noted 
that the veteran reported that during service in Germany it 
was very cold and he was outdoors approximately 50 percent 
of his time. The veteran related that while there was no 
overt evidence of tissue destruction due to frostbite during 
service he did have pain.  Dr. Cooke concluded, "Very 
clearly, this distressing situation began with his exposure 
to extreme cold on a prolonged basis while on military 
duty."

By a statement dated in July 2000 the veteran essentially 
reiterated his assertions.  He added that he spent two to 
three weeks of each month in the field during service and 
his boots were not insulated.  He stated he slept in snow 
and ice without a tent and his feet hurt.  He said he 
received medical attention for this condition but was never 
given a separation examination or the opportunity to mention 
his foot condition.  He said his feet had been painful ever 
since service.  He reiterated his assertions in subsequent 
statements.

In May 2001, the Board remanded the case for compliance with 
the VCAA and for a VA examination.  

By a statement dated in June 2001, the veteran reported that 
records from Dr. Irby were unavailable.  He said he was 
treated for Morton's neuromas and that doctors told him "the 
padding in the balls of my feet" was damaged by frostbite in 
service.  He enclosed a copy of a March 1997 operative 
report showing that he was diagnosed with bilateral third 
web space Morton neuroma and underwent a bilateral third web 
space Morton neurectomy.       

By a letter to Dr. Cooke dated in August 2001, the RO asked 
him to provide any medical records of treatment of the 
veteran and asked him to clarify his March 2000 letter.  The 
RO asked him to provide a basis for his opinion stating the 
veteran's painful feet began in service.  The RO wrote to 
him again in February 2002.  Dr. Cooke did not respond to 
either letter.  In February 2002 the RO wrote to the veteran 
and informed him the attempts to obtain records from Dr. 
Cooke had been unsuccessful.  

In a statement received in September 2001 the veteran said 
that Dr. Irby's records could be obtained at the Medical 
College of Virginia Hospitals.  In September 2001 the RO 
wrote to this facility and requested his medical records.  
In December 2001 the RO received records from this facility 
and they did not relate to treatment for the veteran's feet.  

By statement dated in February 2002 the veteran said that 
Dr. Cooke had retired.  

In April 2002 at a VA examination the veteran reported he 
served in Germany from 1954 to 1956 and developed frostbite 
of the feet.  He essentially reiterated the history 
summarized above, and added that his only treatment in 
service was soaking his feet in warm water.  He reported 
that since service he was treated for Morton's neuromas of 
both feet and had surgery about five years previously.  He 
complained of sensitivity to cold, paresthesias, numbness, 
pain and tingling.  Pertinent diagnoses were cold injury to 
both feet, sustained in 1954, 1956 with residuals and cold 
injury, frostbite to both feet with improper treatment 
reported by the veteran for his injuries.  In addition, he 
was diagnosed with cold injury of both feet, with reported 
paresthesias, numbness, tingling, pain, hyperhidrosis and 
cold sensitization.  The examiner also diagnosed 
degenerative arthritic changes of the first metacarpal 
phalangeal joint of both feet and metatarsalgia.  
Photographs of the veteran's feet were enclosed with the 
examination report.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002). 

The veteran claims service connection for frostbite of the 
feet which he asserts was incurred during military service.  
The service medical records are negative for a diagnosis or 
treatment of a cold injury.  

Post-service medical records are negative for a foot 
disability for many years after service.  The first medical 
evidence of a foot disability is dated in 1997.  The veteran 
has not submitted any lay statements from others indicating 
he had a cold injury in service or foot symptoms since 
service.  

The veteran has asserted that he incurred frostbite of the 
feet during his period of active service.  As a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, 
that his frostbite of the feet began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  Although the VA examiner 
and Dr. Cooke have opined that the veteran has current 
residuals of frostbite of the feet due to service it is 
clear that their opinions are based solely on the veteran's 
reported history.  Neither doctor treated him soon after 
service and there is no indication that they have reviewed 
medical records dated soon after service.  

As there is no medical or lay evidence of an in-service cold 
injury to the veteran's feet, or evidence of a foot 
disability for forty years after service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for frostbite of the 
feet.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
 
ORDER

The claim for service connection for frostbite of the feet 
is denied.  


		
	RENÉE M. PELLETIER 	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

